DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 10-18, and 20 are pending.

Response to Arguments
Applicant’s arguments, filed 11/4/2021, with respect to the rejection of the claims have been fully considered and are persuasive.  The rejection of claims 1-5, 10-18, and 20 has been withdrawn. 
The applicants have amended the claims with the further teaching of the heater and cooling unit being configured to operate at the required temperatures in the claims.  Further the applicants made arguments concerning the prior references including Klein, Takeyama, Van Pelt, and Sidhu.  The Klein reference does not teach the specific arrangement regarding the cooling of the nozzle and the operation of the chamber is different as it is a crucible kiln and would not operate with the temperature gradient by the claimed cooling unit with the nozzle.  The Takeyama reference is noted with the cooling unit taught is different from the feature regarding the cooling unit that is to be cooled to the upper side of the nozzle.  The features of the Jianjun reference have been considered in light of the applicants arguments and it is agreed that the operation conditions is not taught.  The remaining references including Murao and Jordan would not provide sufficient teachings to maintain the rejection.

Allowable Subject Matter
Claims 1-5, 10-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art references fail to teach the claimed invention.  In this regards, the claimed invention having the heated chamber and of the printing nozzle features that includes the heating unit that is upon the nozzle’s lower side while the cooling unit is outside and above the heated chamber while cooling the upper side of the printing nozzle, along with the heating unit configured to heat the lower tip to a temperature of more than 1000 degrees C and the cooling unit configured to cool the upper side of the nozzle to less than 200 degrees C, the use of a induction coil, and a chiller that is used for both the induction machine and to the cooling unit.  The closest prior art references include Jianjun (CN 106045283), Jordan (US 5772835), Klein (US 2015/0307385), Takeyama (US 2018/0345577), Van Pelt (US 2016/0194233), and Sidhu (US 2010/0171792).
Jianjun taught of the printing nozzle, nozzle heating unit, and cooling device, but lacks teaching of the heated chamber and of the specific operations of the heater and cooling unit to the nozzle, particularly of the temperatures and the gradient to be formed in the nozzle.
Klein teaches of the 3D printer nozzle along with the controllers and temperature sensor.  However, Klein lacks teaching of the specific heating and cooling arrangement in relation to the nozzle and with the chamber.
Jordan only taught of the temperature sensor.
Takeyama was used to teach of the head cooling device.
Van Pelt was used to teach of an induction coil used with the printer head.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, of particular note:
Bracha (US 2021/0016493) teaches of 3D printer with nozzle in chamber with heater.  The reference is of the same inventor entity and applicants.
Bauer (US 2019/0118252) teaches of a nozzle with heating 320 at lower end and cooling 362 at upper end of the nozzle 360, see Fig. 3. 
Zeng (US 2018/0324903) teaches of induction coil used for 3D metal printers.
Feng (US 2017/0274454) teaches of induction coil used for 3D metal printers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134. The examiner can normally be reached Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726